Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of December 19, 2006 by and between Middle Kingdom
Alliance Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

WHEREAS, the Company’s Registration Statements on Forms S-1, No. 333-133475 and
333-139325 (“Registration Statement”), for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof by the
Securities and Exchange Commission (“Effective Date”); and

WHEREAS, I-Bankers Securities, Inc. (“I-Bankers”), Newbridge Securities Corp.
and Westminster Securities Corp. (collectively, the “Representatives”) are
acting as the representatives of the underwriters in the IPO; and

WHEREAS, as described in the Company’s Registration Statement, and in accordance
with the Company’s Amended and Restated Certificate of Incorporation,
$27,192,000 ($31,270,800 if the underwriters’ over-allotment option is exercised
in full) will be delivered to the Trustee to be deposited and held in a trust
account for the benefit of the Company and the holders of the Company’s Class B
common stock, par value $.001 per share (“Class B Stock”) (except as otherwise
provided herein) and in the event the units to be issued in the IPO are
registered in Colorado, pursuant to Section 11-51-302(6) of the Colorado Revised
Statutes (the amount to be delivered to the Trustee will be referred to herein
as the “Property”; the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Stockholders,” and the Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, dated as of December 13, 2006,
between the Company and the Representatives, a portion of the Property equal to
$1,017,600 ($1,170,240 if the underwriters’ over-allotment option is exercised
in full) is attributable to deferred underwriting compensation that will become
payable by the Company to the underwriters upon the consummation of a Business
Combination (as defined in the Registration Statement) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including the terms of Section 11-51-302(6) of the
Colorado Statute, in a segregated trust account (“Trust Account”) established by
the Trustee at a branch of JPMorgan Chase NY Bank and utilizing the services of
Wachovia Securities, LLC;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property in any Government Security. As used herein, “Government Security”
means any Treasury Bill issued by the United States, maturing in not more than
one hundred and eighty days;

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Notify the Company and the Representatives of all communications received by
it with respect to any Property requiring action by the Company;



--------------------------------------------------------------------------------

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Company;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h) Render to the Company and to the Representatives, and to such other person
as the Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

(i) Commence liquidation of the Trust Account only after receipt of and only in
accordance with the terms of a letter (“Termination Letter”), in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B,
signed on behalf of the Company by its Chief Executive Officer, Chief Financial
Officer or Secretary, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by [18 months from the
Effective Date] (or the date that is the six month anniversary of such date, in
the event that a letter of intent, agreement in principle or definitive
agreement has been executed prior to such date in connection with a Business
Combination (as defined in the Termination Letter attached hereto as Exhibit A)
that has not been consummated by [18 months from the Effective Date]), the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B to the stockholders of record on the
record date as established by the Company. In all cases, the Trustee shall
provide the Representatives with a copy of any Termination Letter and/or any
other correspondence that it receives with respect to any proposed withdrawal
from the Trust Account promptly after it receives the same.

(j) The distribution, if any, of the Deferred Discount to the underwriters upon
the liquidation of the Trust Account in connection with a Business Combination
as provided herein shall be made from the Trust Account through the Trustee (and
not through the Company) in accordance with a written instruction letter from
the Company and countersigned by I-Bankers on behalf of the Representatives.

2. Limited Distributions of Income on Property.

(a) If there is any federal, state or local income tax obligation relating to
the income of the Company (including Property of the Trust Account), then, at
the written instruction of the Company, the Trustee shall disburse to the
Company by wire transfer, out of the Property in the Trust Account, the amount
indicated by the Company as required to pay income taxes; and

(b) Upon the written request from the Company, the Trustee shall distribute to
the Company on a monthly basis an amount equal to one-half of the income
collected on the Property [prior to the payment of any amounts set forth in
Section 2(a)] through the last day of the immediately preceding month; provided
that the total amount of income that may be distributed pursuant to this
Section 2(b) is $1,200,000 and provided further that to the extent that the
aggregate sum of the distributions exceeds $900,000, the Company shall provide
the Trustee with an authorization letter from Wachovia Bank prior to the Trustee
making any further distribution to the Company. The first such distribution
shall be for the period ending on December 31, 2006.

(c) Upon receipt by the Trustee of a written request from the Company for
distributions from the Trust Account in connection with a plan of dissolution
and distribution, accompanied by an Officers Certificate signed by the Chief
Executive Officer and Chief Financial Officer of the Company certifying as true,
accurate and complete (i) a statement of the amount of actual expenses incurred
or, where known with reasonable certainty, imminently to be incurred by the
Company in connection with its dissolution and distribution, including any fees
and expenses incurred or imminently to be incurred by the Company in connection
with seeking stockholder approval of the Company’s plan of dissolution and
distribution, and (ii) any amounts due to pay creditors or required to reserve
for payment to creditors, the Trustee shall distribute the requested amount to
the Company.

(d) Except as provided in Sections 2(a), 2(b) and 2(c) above, no other
distributions from the Trust Account shall be permitted except in accordance
with Section 1(i) and (j) hereof.

 

-2-



--------------------------------------------------------------------------------

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Chief Financial Officer or Secretary. In
addition, except with respect to its duties under paragraph 1(i) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

(b) Hold the Trustee harmless and indemnify the Trustee from and against, any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Company may participate in such action with its own counsel; and

(c) Pay the Trustee an initial acceptance fee of $1,000 and an annual fee of
$3,000 (it being expressly understood that the Property shall not be used to pay
such fee). In addition, the Company shall pay the Trustee a transaction
processing fee of $250 for each disbursement made pursuant to section 2(a) and
2(b). It is agreed that said fees shall be deducted from the disbursements made
to the Company pursuant to section 2(b). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Fund. The Trustee shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 3(c) and as may be
provided in paragraph 3(b) hereof (it being expressly understood that the
Property shall not be used to make any payments to the Trustee under such
paragraph).

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
paragraph 1 hereof and the Trustee shall have no liability to any party except
for liability arising out of its own gross negligence or willful misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross

 

-3-



--------------------------------------------------------------------------------

negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

(h) Except as set forth in Section 2(a), pay any taxes on behalf of the Trust
Account.

(i) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to paragraph 2(a) and 2(b).

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

6. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit D. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws. It may be executed in several counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of I-Bankers acting
on behalf of the Representatives. As to any claim, cross-claim or counterclaim
in any way relating to this Agreement, each party waives the right to trial by
jury.

 

-4-



--------------------------------------------------------------------------------

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York for purposes of resolving any
disputes hereunder.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, New York

Attn: Steven G. Nelson, Chairman

Fax No.: (212) 509-5150

if to the Company, to:

Attention: Fred A. Brasch

Chief Financial Officer

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Fax No.: (404) 257-9125

with a copy to:

Attention: David A. Rapaport, Esq.

Secretary & General Counsel

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Fax No.: (404) 257-9125

in either case with a copy to:

Cozen O’Connor

The Army & Navy Club Building

1627 I Street, NW, Suite 1100

Washington, DC 20006

Attn: Ralph V. De Martino

Fax:(866) 741-8182

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

[Signature page to follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY,
as Trustee By:  

/s/ Steven G. Nelson

Name:   Steven G. Nelson Title:   Chairman MIDDLE KINGDOM ALLIANCE CORP. By:  

/s/ Bernard J. Tanenbaum III

Name:   Bernard J. Tanenbaum III Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

[LETTERHEAD OF COMPANY]

[INSERT DATE]

                                            

                                            

                                            

Attn:                                           

Re: Trust Account No. [            ]

Termination Letter

Gentlemen:

Pursuant to the Investment Management Trust Agreement between Middle Kingdom
Alliance Corporation (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of December 19, 2006 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement (“Business Agreement”)
with              (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [INSERT DATE]. The Company
shall notify you at least 24 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”).

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of the funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Combination has been consummated and
(b) the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met and (ii) the Company shall deliver to you written
instructions with respect to the transfer of the funds held in the Trust Account
that has been countersigned by I-Bankers acting on behalf of the Representatives
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account, including, but not limited to (a) funds to be
delivered to any Stockholder that has properly exercised their conversion rights
(as described in the Registration Statement), and (b) pursuant to the terms of
the Underwriting Agreement, dated as of December 13, 2006, between the Company
and the Representatives, the portion of the Property attributable to the
Deferred Discount (as defined in the Trust Agreement), immediately upon your
receipt of the counsel’s letter and the Instruction Letter, in accordance with
the terms of the Instruction Letter. In the event that certain deposits held in
the Trust Account may not be liquidated by the Consummation Date without
penalty, you will notify the Company of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and be
distributed after the Consummation Date to the Company. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

Very truly yours,

Middle Kingdom Alliance Corp.

By:

                                        
                                                          ,   Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT B

[LETTERHEAD OF COMPANY]

[INSERT DATE]

                                            

                                            

                                            

Attn:                                                        

Re: Trust Account No. [        ] Termination Letter

Gentlemen:

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Middle Kingdom Alliance Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of December 19, 2006 (“Trust Agreement”),
this is to advise you that the Board of Directors of the Company and the
stockholders of the Company have voted to dissolve and liquidate the Company.
Attached hereto is a copy of the minutes of the meeting of the Board of
Directors and the stockholders of the Company relating thereto, certified by the
Secretary of the Company as true and correct and in full force and effect.

In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met and (b) authorize you, to commence liquidation of the
Trust Account. You will notify the Company and JPMorgan Chase NY Bank
(“Designated Paying Agent”) in writing as to when all of the funds in the Trust
Account will be available for immediate transfer (“Transfer Date”). The
Designated Paying Agent shall thereafter notify you as to the account or
accounts of the Designated Paying Agent that the funds in the Trust Account
should be transferred to on the Transfer Date so that the Designated Paying
Agent may commence distribution of such funds in accordance with the Company’s
instructions. You shall have no obligation to oversee the Designated Paying
Agent’s distribution of the funds. Upon the payment to the Designated Paying
Agent of all the funds in the Trust Account, the Trust Agreement shall be
terminated.

 

Very truly yours, Middle Kingdom Alliance Corporation By:  
                                                                              
                 ,   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT C

[LETTERHEAD OF COMPANY]

[Insert Date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman

Re: Trust Account No. [        ] — Distribution of Income on Property

Gentlemen:

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
Middle Kingdom Alliance Corporation (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of December 19, 2006 (“Trust Agreement”), we
are requesting for our working capital purposes that you deliver to us
$        , representing fifty percent (50%) of the income earned on the Property
from                      to                      prior to any deductions made
pursuant to Section 2(a) of the Trust Agreement. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer said
amount immediately upon your receipt of this letter to the Company’s operating
account at:

 

Bank:   [                    ] ABA #:   [                    ] Account Name:  
Account Number:   [                    ] Reference:  
Distribution of Income Earned on Trust Property

Very truly yours,

 

By:  

 

By:  

 



--------------------------------------------------------------------------------

EXHIBIT D

AUTHORIZED INDIVIDUAL(S)

AUTHORIZED FOR TELEPHONE CALL BACK

 

COMPANY:    Middle Kingdom Alliance Corporation    Attention: Bernard. J
Tanenbaum III    Chief Executive Officer   

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

   Tel No.: (404) 257-9150    or    Attention: Fred A. Brasch    Chief Financial
Officer   

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

   Tel No.: (404) 257-9150 TRUSTEE:   
Continental Stock Transfer & Trust Company   

17 Battery Place, 8th Floor

New York, New York 10004

   Attn: Steven G. Nelson, Chairman    Telephone: (212) 845-3202    Fax: (212)
509-5150



--------------------------------------------------------------------------------

Middle Kingdom Alliance Corp.

333 SANDY SPRINGS CIRCLE, SUITE 223

ATLANTA, GA 30328-3734

TEL (404) 843-8585 FAX (404) 257-9125

Wednesday, January 10, 2007

Mr. Frank A. DiPaolo

Continental Stock Transfer and Trust Company

17 Battery Place

8th Floor

New York, NY 10004

Re: Investment Management and Trust Agreement Dated December 19, 2006 between
Middle Kingdom Alliance Corp and, Continental Stock Transfer and Trust Company
(“Trust Agreement”)

Dear Mr. DiPaolo:

This letter confirms that Section 1(c) of the above-referenced Trust Agreement
is modified to read as follows:

“(c) In a timely manner, upon the instruction of the Company, invest and
reinvest the Property in any Government Security. As used herein, “Government
Security” means any security issued or guaranteed as to principal or interest by
the United States, or by a person controlled or supervised by and acting as an
instrumentality of the Government of the United States pursuant to authority
granted by the Congress of the United States; or any certificate of deposit for
any of the foregoing;”

 

Middle Kingdom Alliance Corp. By:   /s/ Fred A. Brasch   Fred A. Brasch, CFO
Accepted and agreed: Continental Stock Transfer and Trust Company By:   /s/
Frank Di Paolo Name:    Frank Di Paolo Title:   Chief Financial Officer Date:  
January 10, 2007



--------------------------------------------------------------------------------

[I-Bankers Letterhead]

January 9, 2007

Mr. Frank A. DePaolo

Continental Stock Transfer and Trust Company

17 Battery Place

8th Floor

New York, NY 10004

Re: Investment Management and Trust Agreement Dated January 19, 2006 between
Middle Kingdom Alliance Corp and, Continental Stock Transfer and Trust Company
(“Trust Agreement”)

Dear Mr. Paolo:

I-Bankers Securities, Inc. is the Representative of the Underwriters for the
Initial Public Offering of certain securities of Middle Kingdom Alliance Corp.
pursuant to a registration statement which became effective on December 13, 2006
(“Registration Statement”).

It has been brought to our attention that the Trust Agreement entered into as
described in the Registration Statement inadvertently contained a definition of
“Government Security” that is inconsistent with the Registration Statement. The
section of the Trust Agreement in question is Section 1(c), which should read as
follows:

“(c) In a timely manner, upon the instruction of the Company, invest and
reinvest the Property in any Government Security. As used herein, “Government
Security” means any security issued or guaranteed as to principal or interest by
the United States, or by a person controlled or supervised by and acting as an
instrumentality of the Government of the United States pursuant to authority
granted by the Congress of the United States; or any certificate of deposit for
any of the foregoing;”

Accordingly, I-Bankers Securities, Inc., as Representative of the Underwriters,
hereby consents to the amendment of Section 1(c) of the Trust Agreement to read
as set forth above.

 

Very truly yours, /s/ Shelley Gluck Shelley Gluck, President